DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method of making a medical kit, classified in A61B 50/30.
II. Claims 11-20, drawn to a method for making a plurality of medical kits, classified in B65B 31/021.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are materially different design, Group II does not require an air evacuated medical kit and Group 1 does not require and additional layers to form another chamber around the medical kit.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Sarah Cassinis on 06/10/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Status
This office action is in response to the filing of 05/11/2020. Claims 1-20 are currently pending with claims 11-20 withdrawn from consideration in this action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paley (US Patent 5988371).

Regarding Claim 1, Paley discloses a method for making a medical kit (10-Fig. 1) comprising:  
2providing a first bag (Fig. 1, sheets 18 and 20 sealed together at seam 26 to form container 12) capable of being vacuum sealed (Column 4, lines 1-9, container 12 is air-tight, which would require an air-tight material, which is interpreted as a vacuum sealable material);  
3placing at least one absorbent pad (14-Fig. 1) within the first bag (Fig. 1);  
4placing a solution (Fig. 4, cleaning fluid 32 and 34) on the absorbent pad contained within the first bag (Figs. 3-4, cleaning fluids 32 and 34 are discharged at areas 54 and 56 to wet wipes 14 within container 12), wherein the 5solution is at least partially absorbed by the absorbent pad (Column 5, lines 20-25); and  
6evacuating air from the first bag to create a partial vacuum seal surrounding the at 7least one absorbent pad and the solution contained within the first bag (Column 4, lines 20-25, bag or container 12 has most of the air evacuated from it).

Regarding Claim 2, Paley discloses wherein the solution is at least one of a cleaning 2solution, a detergent, a ready-to-use detergent, a concentrated detergent, a ready-to-use 3enzymatic detergent, a concentrated enzymatic detergent, water, distilled water, 4desalinated water, sterilized water, deionized water, sterilized distilled water, sterilized 5desalinated water, or sterilized deionized water (Column 10, lines 5-47, discloses Deionized water, water and detergent as one of the types of cleaning fluids).

Regarding Claim 6, Paley discloses a method for making a medical kit (10-Fig. 1) comprising:  
providing a first layer (20-Fig. 4) of vacuum sealable material (Column 4, lines 1-9, container 12 is air-tight, which would require an air-tight material, which is interpreted as a vacuum sealable material); 
placing at least one absorbent pad (14-Fig. 4) on top of the first layer of vacuum sealable 4material (Fig. 4, wipe 14 is on top of layer 20);  
5placing a solution (34-Fig. 4) on the absorbent pad (54-Fig. 4 and Column 5, lines 1-5), wherein the solution is at least partially 6absorbed by the absorbent pad (Column 5, lines 1-5 and 50-Fig. 4, solution 34 is absorbed by stack 14);  
7placing a second layer (18-Fig. 4) of vacuum sealable material (Column 4, lines 1-9, container 12 is air-tight, which would require an air-tight material, which is interpreted as a vacuum sealable material) over the first layer of vacuum 8sealable material (Fig. 4, sheet 18 is over sheet 20), the at least one absorbent pad and the solution (Fig. 4, stack 14 and fluid 32 are in between sheets 18 and 20);  
9creating at least one chamber (Fig. 4, chamber formed between sheets 18 and 20 with seal 26) with the first layer of vacuum sealable material and 10the second layer of vacuum sealable material, wherein each chamber contains 11the at least one absorbent pad and the solution (Fig. 4, stack 14 and fluid 32 are within sheets 18 and 20 and seal 26); and  
6evacuating air from the at least one chamber to create a partial vacuum seal surrounding the at 7least one absorbent pad and the solution contained within the at least one chamber (Column 4, lines 20-25, bag or container 12 has most of the air evacuated from it).

Regarding Claim 7, Paley discloses wherein the solution is at least one of a cleaning 2solution, a detergent, a ready-to-use detergent, a concentrated detergent, a ready-to-use 3enzymatic detergent, a concentrated enzymatic detergent, water, distilled water, 4desalinated water, sterilized water, deionized water, sterilized distilled water, sterilized 5desalinated water, or sterilized deionized water (Column 10, lines 5-47, discloses Deionized water, water and detergent as one of the types of cleaning fluids).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Paley (US Patent 5988371) as applied to the parent claim above, and further in view of Nelson (US Pub 20040172002).

Regarding Claim 3, Paley disclose a first bag in the parent claim.
However, Paley is silent regarding surrounding the first bag with an outer bag; and  3evacuating the outer bag to form a vacuum seal surrounding the first bag.
Nelson teaches surrounding a first bag (Figs. 11(A-C) and paragraph [0052], the wet sheet packet/wet wipe as illustrated in Fig, 11C) with an outer bag (192(A-B)-Figs. 11(A-C); and 3evacuating the outer bag to form a vacuum seal surrounding the first bag (paragraph [0045], packaged article 190 is vacuum packed and paragraph [0052], article 190 is form-fill-seal package which would include the vacuum packing article 190).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the packaging of the container of Paley, to have incorporated packing the container of Paley inside the packaging of Nelson, so to place a cleaning pad within compact diaper packaging, in order provide a cleaning pad to clean the baby’s skin during a diaper change.

Regarding Claim 4, Paley and as modified by Nelson in the parent claim, Paley discloses the first bag and Nelson teaches that a first bag is within an outer bag, Nelson further teaches within the outer bag and 2outside of the first bag, at least one of (examiner notes that “at least one of” requires one of the listed elements has to be anticipated by the prior art) one or more pairs of gloves, a transport bag (paragraph [0052], disposal bag), 3lubricating jelly (paragraph [0052], lotion packet), one or more syringes, tubing, one or more sets of bite blocks, one or 4more suction tips, one or more face masks, one or more nasal cannulas, one or more 5electrodes, one or more tip guards, one or more brushes, gauze, one or more biohazard 6stickers, one or more bags containing water, or one or more valves.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the packaging of the container of Paley, to have incorporated packing the container of Paley inside the packaging of Nelson, so to place a cleaning pad within compact diaper packaging, in order provide a cleaning pad to clean the baby’s skin during a diaper change.

Regarding Claim 8, Paley disclose the at least one chamber in the parent claim.
However, Paley is silent regarding surrounding the at least one chamber with an outer bag; and  3evacuating the outer bag to form a vacuum seal surrounding the first bag.
Nelson teaches surrounding at least one chamber (Figs. 11(A-C) and paragraph [0052], the wet sheet packet/wet wipe as illustrated in Fig, 11C) with an outer bag (192(A-B)-Figs. 11(A-C); and 3evacuating the outer bag to form a vacuum seal surrounding the first bag (paragraph [0045], packaged article 190 is vacuum packed and paragraph [0052], article 190 is form-fill-seal package which would include the vacuum packing article 190).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the packaging of the container of Paley, to have incorporated packing the container of Paley inside the packaging of Nelson, so to place a cleaning pad within compact diaper packaging, in order provide a cleaning pad to clean the baby’s skin during a diaper change.

Regarding Claim 9, Paley and as modified by Nelson in the parent claim, Paley discloses at least one chamber and Nelson teaches that the at least one chamber is within an outer bag, Nelson further teaches within the outer bag and 2outside of at least one chamber, at least one of (examiner notes that “at least one of” requires one of the listed elements has to be anticipated by the prior art) one or more pairs of gloves, a transport bag (paragraph [0052], disposal bag), 3lubricating jelly (paragraph [0052], lotion packet), one or more syringes, tubing, one or more sets of bite blocks, one or 4more suction tips, one or more face masks, one or more nasal cannulas, one or more 5electrodes, one or more tip guards, one or more brushes, gauze, one or more biohazard 6stickers, one or more bags containing water, or one or more valves.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the packaging of the container of Paley, to have incorporated packing the container of Paley inside the packaging of Nelson, so to place a cleaning pad within compact diaper packaging, in order provide a cleaning pad to clean the baby’s skin during a diaper change.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Paley (US Patent 5988371) and as modified by Nelson (US Pub 20040172002) in the parent claim, and further in view of Verneuille (US Pat 9578938).

Regarding claim 5, Paley and as modified by Nelson in the parent claim, Paley discloses the first bag and Nelson teaches that a first bag is within an outer bag, Nelson further teaches within the outer bag and 2outside of the first bag various items may be deposited, such as a wet sheet packet, a lotion packet, a changing sheet, a disposal bag, one or more coupons, and so forth may also be included on an inside of the package (paragraph [0052]).
However, Paley and as modified by Nelson in the parent claim is silent regarding within the outer bag and outside 2of the first bag, at least one of a plurality of pairs of gloves of different sizes, a plurality 3of transport bags of different sizes, a plurality of masks of different sizes, a plurality of 4nasal cannulas of different sizes, a plurality of tip guards of different sizes, or a plurality 5of brushes of different sizes.
Verneuille teaches within the outer bag and outside 2of the first bag, at least one of (examiner notes that “at least one of” requires one of the listed elements has 
to be anticipated by the prior art) a plurality of pairs of gloves of different sizes, a plurality 3of transport bags (240-Fig. 15) of different sizes (Column 12, lines 41-44), a plurality of masks of different sizes, a plurality of 4nasal cannulas of different sizes, a plurality of tip guards of different sizes, or a plurality 5of brushes of different sizes.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have further defined the transport bags as taught by Nelson, to have incorporated the plurality of bags at different sizes, so to have a variety of bags in order to accommodate variety of volumes, shapes and sizes that need to be stored in a resealable bag.

Regarding claim 10, Paley and as modified by Nelson in the parent claim, Paley discloses the at least one chamber and Nelson teaches that at least one chamber is within an outer bag, Nelson further teaches within the outer bag and 2outside of the first bag various items may be deposited, such as a wet sheet packet, a lotion packet, a changing sheet, a disposal bag, one or more coupons, and so forth may also be included on an inside of the package (paragraph [0052]).
However, Paley and as modified by Nelson in the parent claim is silent regarding within the outer bag and outside 2of the at least one chamber, at least one of a plurality of pairs of gloves of different sizes, a plurality 3of transport bags of different sizes, a plurality of masks of different sizes, a plurality of 4nasal cannulas of different sizes, a plurality of tip guards of different sizes, or a plurality 5of brushes of different sizes.
Verneuille teaches within the outer bag and outside 2of the at least one chamber, at least one of (examiner notes that “at least one of” requires one of the listed elements has to be anticipated by the prior art) a plurality of pairs of gloves of different sizes, a plurality 3of transport bags (240-Fig. 15) of different sizes (Column 12, lines 41-44), a plurality of masks of different sizes, a plurality of 4nasal cannulas of different sizes, a plurality of tip guards of different sizes, or a plurality 5of brushes of different sizes.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have further defined the transport bags as taught by Nelson, to have incorporated the plurality of bags at different sizes, so to have a variety of bags in order to accommodate variety of volumes, shapes and sizes that need to be stored in a resealable bag.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        06/10/2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731